                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

JAMES STILE,                            )
                                        )
              Plaintiff,                )
                                        )
        v.                              )      2:14-cv-00406-JAW
                                        )
CUMBERLAND COUNTY                       )
SHERIFF, et al.,                        )
                                        )
              Defendants.               )


     ORDER ON OMNIBUS MOTION FOR PRETRIAL ORDER, MOTION FOR
       DISQUALIFICATION OF DEFENSE COUNSEL, AND MOTION FOR
                        PROTECTIVE ORDER

        As the Court is going to schedule the trial in this case at a date after the

Plaintiff is released from incarceration, the Court dismisses the Plaintiff’s motion for

pretrial order, which is premised on potential complications from his incarceration.

The Court dismisses his motion for disqualification of defense counsel because the

motion is based on dismissed allegations. The Court denies his motion for protective

order because the Plaintiff is no longer incarcerated in the institution where he claims

they violated his rights and because he has not demonstrated that he exhausted his

administrative remedies.

I.      BACKGROUND

        On September 28, 2018, the Court issued a comprehensive order on dispositive

motions, concluding that the Defendants were entitled to summary judgment except

for one claim against three individual Defendants. Order on Defs.’ Mot. for J. on the

Pleadings and Mot. for Summ. J. (ECF No. 252). The Court’s September 28, 2018
order left Mr. Stile’s procedural due process claim pending against Defendants

Christopher Bisson, George Paneka and Bryan Leblanc regarding whether they

improperly refused to allow Mr. Stile to attend five disciplinary hearings on

November 21, 2012. Id. at 7-8, 13, 38-39. On October 12, 2018, the Court set this

case for trial on December 3, 2018, Trial List (ECF No. 254), and on October 16, 2018,

the Court scheduled a final pretrial conference before the Magistrate Judge. Notice

of Hr’g (ECF No. 256). However, on October 22, 2018, Defendants Bisson, Paneka

and Leblanc filed an interlocutory appeal to the Court of Appeals for the First Circuit,

Notice of Interlocutory Appeal (ECF No. 258) and on October 22, 2018, Mr. Stile filed

a motion for reconsideration of the order on the motion for summary judgment. Mot.

for Recons. on Order of Summ. J. of Ct. (ECF No. 259). Upon the Defendants’ notice

of interlocutory appeal, the Court removed the case from the December 2018 trial list.

Notice (ECF No. 265).

      While his motion for reconsideration was still pending, on October 29, 2018,

Mr. Stile filed a notice of appeal of the Court’s September 28, 2018 order. Notice of

Appeal (ECF No. 266).       The Defendants responded to Mr. Stile’s motion for

reconsideration on November 13, 2018. Defs.’ Opp’n to Pl.’s Mot. for Recons. (ECF No.

270). The Court issued an order on February 11, 2019, denying Mr. Stile’s motion for

reconsideration, Order Denying Mot. for Recons. (ECF No. 279), and it issued an

amended order on February 12, 2019. Am. Order on Mot. for Recons. (ECF No. 280).

      On February 4, 2019, the Court received an order from the Court of Appeals

for the First Circuit, granting the appellees’ motion to dismiss Mr. Stile’s appeal. J.



                                           2
(ECF No. 278). On February 20, 2019, the First Circuit dismissed the interlocutory

appeal of Defendants Bisson, Panenka and Leblanc. J. (ECF No. 283). The Court of

Appeals issued its mandates on both matters on February 26, 2019 and March 13,

2019, restoring the jurisdiction of the case to this Court. Mandate (ECF No. 284);

Mandate (ECF No. 285).

      While the appeals were pending, Mr. Stile filed a motion for pretrial order on

January 14, 2019, a motion to disqualify defense counsel on January 15, 2019, and a

motion for order to enforce protective order and confidentiality orders on January 22,

2019. Omnibus Mot. of Pl. (ECF No. 271) (Omnibus Mot.); Mot. for Disqualification

of Defense Counsel Wheeler & Arey P.A., Peter T. Marchesi and Cassandra Shaffer

(ECF No. 272) (Disqual. Mot.); Mot. for Enforcement of Protective Orders &

Confidentiality Orders (ECF No. 275) (Protective Mot.). The Defendants responded

to Mr. Stile’s omnibus motion on January 30, 2019 and to his motion for

disqualification on February 1, 2019. Defs.’ Resp. to Pl.’s Omnibus Mot. (ECF No.

271) (ECF No. 276); Obj. to Pl.’s Mot. for Disqualification of Defense Counsel Wheeler

& Arey, PA, Peter T. Marchesi and Cassandra Shaffer (ECF No. 277). The docket

does not reflect a response to the motion to enforce protective order, perhaps because

Mr. Stile’s requested relief runs against the Bureau of Prisons, not against the

Defendants. On February 19, 2019, Mr. Stile filed a reply to the Defendants’ response

to his motion for disqualification.    Pl.’s Reply to Def.’s Obj. to Pl.’s Mot. for

Disqualification of Defense Counsel Wheeler & Arey P.A., Peter T. Marchesi and

Cassandra Shaffer (ECF No. 282).



                                          3
II.    DISCUSSION

      A.     The Scheduling of Trial

      On May 29, 2015, the Court sentenced James Stile to 120 months of

incarceration to be followed by five years of supervised release, restitution in the

amount of $13,306.93, and a special assessment of $100. United States v. Stile, 1:11-

cr-185-JAW, J. (ECF No. 579). The docket in this case confirms that Mr. Stile is

currently incarcerated at Allenwood Low Federal Correctional Institution in White

Deer, Pennsylvania.     According to the United States Bureau of Prisons’ inmate

locator, James Stile’s projected release date is July 27, 2020. See bop.gov/inmateloc/

      The Court has resolved to schedule Mr. Stile’s trial in this case as soon as

possible after his release from incarceration. There are a number of reasons for this

decision. First, once Mr. Stile is released from incarceration, even though he will be

on supervised release, he will have far greater freedom. This freedom will allow him

unfettered access to legal research material, the ability to prepare documents and

witnesses for trial, and the freedom to try his case without the restrictions inherent

in a jail setting. Moreover, as Mr. Stile’s omnibus motion suggests, it is no simple

matter to have a federal prisoner attend a civil trial.        Mr. Stile’s own motion

anticipates the need for a writ of habeas corpus, transportation under the aegis of the

Marshal’s Service, incarceration in another facility close enough to the courthouse to

allow for his attendance, daily transportation to and from the courthouse, access to

research materials, and a host of other problematic matters. All these issues will be

obviated if the Court schedules the trial after Mr. Stile is released from incarceration.



                                           4
       Second, Mr. Stile is suing Corrections Officers from the Cumberland County

Jail and the trial is scheduled to be heard in Portland, part of Cumberland County.

If he is incarcerated at the time of his trial, it seems impractical and unwise for Mr.

Stile to be housed in the same jail he is suing. Therefore, he would likely have to be

incarcerated at another facility and he and the Government would face the expense

and inconvenience of his being housed in an institution at a distance from Portland.

If released from incarceration, Mr. Stile could select a place of his own choosing to

stay in the Portland area during the trial, something that will allow him to more

effectively represent himself.

       Third, based on the Court’s current trial schedule, the earliest date it could set

a trial in this case would not be until after the turn of the year, and the scheduling of

any civil action is subject to the need to first try any criminal trials due to the Speedy

Trial Act. Therefore, although there will be a delay of more than one year from the

date of this order, the practical delay is perhaps six months, which on balance is

justified.

       Fourth, although the Court is concerned about the length of time since the

events in this case, the events surrounding the November 21, 2012 disciplinary

hearings took place nearly seven years ago. Given the time already passed, an

additional year (or six months) is less likely to affect the witnesses’ memories, the

availability of documents, and other trial matters beyond what has already occurred.




                                            5
      Finally, if Mr. Stile is released from federal prison before July 27, 2020 and he

so notifies the Court, the Court will attempt to move the trial up so that the trial

takes place earlier.

      B.     Impact on Pending Motions

             1.        The Omnibus Motion

      The underlying basis for Mr. Stile’s omnibus motion is the assumption that the

trial of this case will take place when he is incarcerated. Omnibus Mot. at 1. He

advises the Court to issue a writ to require the Bureau of Prisons to transport him

from Allenwood to Portland at least thirty days before trial, that he be housed at

Strafford County Department of Corrections in New Hampshire, that he be allowed

to obtain a suit of civilian clothes, that he have all his legal papers shipped to Maine,

that he be provided with a laptop computer, and that he be allowed access to

evidentiary material and legal research facilities. Id. at 1-4. None of these issues

will pose a problem once Mr. Stile is released from incarceration. Accordingly, the

Court dismisses without prejudice his omnibus motion.

             2.        Disqualification Motion

      Mr. Stile’s motion for disqualification of defense counsel is not sufficiently

tailored to the remaining issue in this case to justify the Court’s gleaning through

Mr. Stile’s broad motion to unearth what remains potentially relevant. Mr. Stile

discusses defense counsel’s advice, for example, about strip searches of prisoners, but

the remaining claim has nothing to do with strip searches. Id. at 5-12. Mr. Stile

states that Mr. Marchesi trained corrections officers about “liability prevention, use



                                           6
of force, obligation to pre-trial detainees and Corrections Officers[’] need to maintain

emotional control.” Id. at 10. But none of these issues is relevant to whether the

Defendants improperly denied Mr. Stile the right to be present at a disciplinary

hearing. Because the motion is overbroad and does not relate to the issues in this

case, the Court dismisses it without prejudice.

             3.     Motion for Protective Order

       In his motion for protective order, Mr. Stile seeks the Court to intervene in

Bureau of Prisons’ actions in which he alleges that the Bureau of Prisons improperly

confiscated his lock at F.C.I. Fort Dix, interfered with his access to legal material,

and similar disputes. Protective Mot. at 1-4. The Court dismisses Mr. Stile’s motion.

First, the motion does not represent a current dispute. Mr. Stile is no longer housed

at Fort Dix; he is incarcerated at Allenwood. Second, before a court may consider

such a motion, Mr. Stile would have to demonstrate that he has exhausted his

administrative remedies. There is nothing in the motion that suggests he did so. Mr.

Stile’s motion is meritless.

III.   CONCLUSION

       The Court DISMISSES without prejudice James Stile’s Omnibus Motion of

Plaintiff (ECF No. 271), and his Motion for Disqualification of Defense Counsel

Wheeler & Arey, P.A., Peter T. Marchesi and Cassandra Shaffer (ECF No. 272). The

Court DENIES James Stile’s Motion for Enforcement of Protective Orders &

Confidentiality Orders (ECF No. 275). The Court ORDERS James Stile to file a

formal notice with the Court as soon as he knows his release date from federal prison.



                                           7
As soon as the Court knows the actual date of release, it can schedule the trial of this

civil action and set deadlines for pretrial filings in anticipation of trial.

       SO ORDERED.

                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          UNITED STATES DISTRICT JUDGE


   Dated this 26th day of June, 2019




                                             8
